Citation Nr: 1416044	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-15 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for painful joints, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the back.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fatigue, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a digestive system disability, including diverticulosis and anal fissures, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971, from May 1975 to November 1976, and from November 1990 to May 1991 including service in the Southwest Asia Theater from January 1991 to May 1991.  The Veteran also had over 18 years of service with a reserve component from 1968 to 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal current resides with the RO in Montgomery, Alabama.  In March 2012, the Board remanded the appeal for additional development.

Initially, the Board notes that it his split the Veteran's claims of service connection for fatigue and painful joints, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, as they appear on the first page of this decision so as to best help the appellant in pursuing his claim for VA benefits. 

As to the claim of service connection for painful joints, the Board has also recharacterized this issue, for reasons that are explained in detail in the below decision, to include a claim for degenerative arthritis so as to best help the appellant in pursuing his claim for VA benefits.  However, the Board in adjudicating the claim of service connection for degenerative arthritis will not consider any arthritis of the low back because the RO in a separate, unappealed, March 2009 rating decision denied this claim and it is therefore outside of the scope of the current appeal. 

In December 2012, the Board received from the Veteran a statement in support of claim along with a buddy statement.  While these statements were not accompanied by a waiver or agency of original jurisdiction (AOJ) review, the Board nonetheless finds that it may adjudicate the appeal without first remanding it for such review because the statements are not additional pertinent evidence because they either repeat claims previously made by the appellant or relate to issues that are the subject of the below Remand.  See 38 C.F.R. § 19.31 (2013). 

Also in the December 2012 statement to the Board, the Veteran raised a claim of service connection tinnitus.  Similarly its January 2014 Brief, the Veteran's representative raised an application to reopen a claim of service connection for a low back disability.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for such adjudication.

The claims of service connection for fatigue and a digestive system disability, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's painful joints are due to degenerative arthritis; degenerative arthritis other than arthritis of the back was not caused by military service; and arthritis other than arthritis of the back did not manifest itself to a compensable degree within one year following any of the Veteran's periods of service.

2.  The most probative evidence of record shows that the Veteran's hypertension was not caused by military service and hypertension did not manifest itself to a compensable degree within one year following any of the Veteran's periods of service.

CONCLUSIONS OF LAW

1.  Painful joints, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the back, were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in July 2005, prior to the March 2006 rating decision, along with a letter dated in March 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Furthermore the Board finds that even if VA failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, including because the letters did not include notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and reserve component personnel records as well as his post-service VA and private treatment records including his records from the Birmingham VA Medical Center and Erick R. Beck, M.D.. 

The post-remand record does not show that additional medical records were added to the claims file.  Nonetheless, the Board finds that another Remand to request medical records is not required.  The Board has reached this conclusion because the post-Remand record shows that in March 2012 the AMC asked the Veteran to identify the location of any such records and he did not reply to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").
The Veteran was provided with VA examinations in March 2012.  Moreover, the Board finds the examination is adequate to adjudicate the claims and substantially complies with the March 2012 Remand directions because after a review of the record on appeal and a comprehensive examination of the claimant the examiner provided opinions as to the diagnoses and origins of the Veteran's painful joints and hypertension which opinions was based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Also see Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of the remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends, in essence, that his current joint pain and hypertension started while on active duty.  As to the joint pain, he also claims that he has an undiagnosed illness caused by his exposure to toxins during his service in the Persian Gulf (Saudi Arabia) during the Persian Gulf War.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as arthritis and hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the claims by this Veteran, his representative reported that he has training as a medic and later as a nurse and currently holds a nursing license.  Moreover, the Veteran's DD 214 lists his occupational specialty as a Practical Nurse.  Therefore, when considering the probative value of his medical statements the Board must consider any self-interest in providing favorable medical opinions, his special knowledge regarding the disease processes, and his participation in his treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); request denied, 10 Vet. App. 279 (1997); reconsideration denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. Cir. 1999).  Moreover, like all other evidence, it is the Board's responsibility to weigh his medical statements and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  

a.  Painful Joints/An Undiagnosed Illnesses

As to the Veteran's claim of service connection for an undiagnosed illnesses manifested by painful joints the record showed he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

However, the March 2012  VA examiner opined that the Veteran's painful joints were caused by his degenerative arthritis.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, since the Veteran's painful joints have been attributed to a known clinical diagnosis, degenerative arthritis, the Board finds that it is not an illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Accordingly, the Board finds that service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Given the opinion by the March 2012 VA examiner that degenerative arthritis is the cause of the Veteran's painful joints, the Board will next consider whether service connection is warranted for this degenerative arthritis on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993) (holding that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct bases). 

In this regard, the Board in adjudicating the claim of service connection for degenerative arthritis will not consider any arthritis of the low back because the RO in a separate, unappealed, March 2009 rating decision denied this claim and it is therefore outside of the scope of the current appeal. 

b.  Arthritis & Hypertension

As to a current disability, the post-service record shows the Veteran being diagnosed with degenerative arthritis and hypertension.  See, for example, the VA examination dated in March 2012.  

As to in-service incurrence for degenerative arthritis under 38 C.F.R. § 3.303(a), service and reserve component treatment records include a treatment records dated in November 1969 that documents a left foot trauma with a negative X-ray and no diagnosis.  Moreover, examinations dated in August 1987 and March 1991 note a history of a 1977 left forearm fracture with the March 1991 examination noting decreased motion and diagnosing arthritis.  

As to in-service incurrence for hypertension under 38 C.F.R. § 3.303(a), service and reserve component treatment records include October 1979 (blood pressure 122/88) and August 1983 (blood pressure 120/85) examinations which documented slightly elevated blood pressure readings.

Furthermore, in his December 2012 statement to VA the Veteran claimed that at the time of his discharge examination his blood pressure was 140/90 which is borderline hypertension.  Moreover, the Board finds the Veteran as a medical professional and a lay person is both competent and credible to report on what he can see and feel while on active duty, including reporting on observable symptoms of hypertension (i.e., elevated blood pressure) even when not thereafter documented in the record.  See Davidson, supra.  

Initially, the Board notes that in none of his statements to VA did the Veteran ever allege that he had problems with observable symptoms of degenerative arthritis (i.e., pain, limitation of motion etc. . .) while on active duty.  See statements in support of claim received in July 2005 and December 2012.  In fact, on both occasions he specifically reported that his problems with joint pain started post-service.  Id.  Therefore, the Board finds that his statements are not probative evidence in support of his claim of service connection for degenerative arthritis based on in-service incurrence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

As the claims by the Veteran reading having borderline hypertension at the time of his separation from active duty, the record that documents a foot trauma while on active duty, and the records that showed elevated blood pressure while on active duty, the Board notes that neither these service treatment records nor any other service treatment records generated over his 18 years of military service, including examinations dated in September 1968, September 1971, December 1976, October 1979, August 1983, August 1987, November 1990, and March 1991, provide him with a diagnosis of degenerative arthritis or hypertension except for the arthritis of the left arm diagnosed by the March 1991 examiner.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  In fact, when examined on all these occasions, the Veteran did not report a history of joint problems/degenerative arthritis (other than the left arm) or elevated blood pressure/hypertension and degenerative arthritis and/or hypertension was not diagnosed.  See Colvin.  Moreover, the September 1971, December 1976, October 1979, August 1983, and August 1987 examiners specifically opined that the Veteran's heart, upper extremities, and lower extremities were normal and these medical opinions are not contradicted by any other medical evidence of record.  In this regard, the Veteran's blood pressure was 126/74 at the September 1971 examination, 130/84 at the December 1976 examination, 120/85 at the August 1983 examination, 118/80 at the August 1987 examination, and 110/80 at the March 1991 examination.  

Given this history, the Board finds that the most probative evidence of record shows that the Veteran was not diagnosed with degenerative arthritis or hypertension during a qualifying period of military service.  See Owens.  

As to the diagnosis of left arm arthritis by the March 1991 examiner, the Board notes that the Veteran does not claim and the record does not show that when he fell and fractured his left arm in 1977 he was on active duty, ACDUTRA, or INACDUTRA.  Therefore, the Board finds that the arthritis that was caused by this fall is not a disability for which the Board may grant service connection. 38 U.S.C.A. § 101, 106; 38 C.F.R. § 3.6. 

Accordingly, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension based on in-service incurrence, including ACDUTRA and INACDUTRA, must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), treatment records generated in the first post-service years following the Veteran's three periods of active duty are negative for a diagnosis of arthritis or hypertension.  Accordingly, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension must be denied on a presumptive basis.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his third period of active duty in 1991 and the opinion found in a 1998 VA treatment record that hypertension needed to be ruled out (see VA treatment record dated in June 1998) and the subsequent diagnosis of hypertension in 2003 (see treatment records from Dr. Beck dated in February 2003) as well as the first diagnosis of degenerative arthritis, as well as possible rheumatoid arthritis, in 2006 (see VA examination dated in February 2006), to be compelling evidence against finding continuity.  Put another way, the at least seven year gap between the Veteran's discharge from his third period of active duty and the first evidence of either disorder weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

As to the claims by the Veteran, the Board notes that in July 2005 he reported that after returning from the Gulf War he began to suffer from painful joints and hypertension and opined that he believed that these conditions began while on active duty.  In a December 2012 statement, he reported that his blood pressure was 140/90, which is borderline hypertension, at the time of his discharge examination; he started receiving treatment for hypertension post-service after having a problem with nose bleeds; and within months of his returning home he started asking his doctors for medication for back, arm, and leg pain.  

However, the Board does not find the Veteran's statements probative evidence as to the issue of continuity because he concedes that his disabilities started after service and therefore there can be no continuity.  38 C.F.R. § 3.303(b).  

In these circumstances, the Board gives more credence and weight to the service examinations and the negative post-service treatment records than the appellant's lay claims.  See Kahana, supra; Mense, supra.  Therefore, because the most probative evidence of record does not show the Veteran being diagnosed with the claimed disorders until several years after his separation from his third period of active duty, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(b).

The Board will next address service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d).  In this regard, as noted above, in July 2005 the Veteran reported that after returning from the Gulf War he began to suffer from painful joints and hypertension and opined that he believed that these conditions began while on active duty.  

On the other hand, at the March 2013 VA examinations it was opined after a review of the record on appeal and an examination of the Veteran that neither his degenerative arthritis or hypertension was due to his military service.  As to the degenerative arthritis, the examiner reached this conclusion because there is no evidence that any of the Veteran's arthritis started or had its onset in-service but instead it was caused by his age.  The examiner also opined that the Veteran did not have rheumatoid arthritis as suspected by the February 2006 VA examiner.  Similarly, as to the hypertension the examiner reached this conclusion because a review of the Veteran's blood pressure readings from his service treatment records clearly show that he did not meet the medical criteria for a diagnosis of hypertension, a review of his blood pressure readings from his post-service medical records from the early and mid-1990's also show that he did not meet the medical criteria for a diagnosis of hypertension, and the post-service medical records do not show that his blood pressure readings approached the criteria for a diagnosis of hypertension until the late-1990's.  

Initially, the Board does not find the Veteran's July 2005 statement probative medical evidence because it is not supported by clinical data or other rationale.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board, however, finds the March 2013 VA examiner's opinion probative because it is supported by clinical data and other rationale.  Id; Also see Owens.  

Therefore, the Board finds that the most probative medical evidence of record shows that there is no relationship between the Veteran's current degenerative arthritis and hypertension and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the Board finds that service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension is not warranted based on the initial documentation of the disabilities after service.  Id.

Lastly, the Board will address service connection under 38 U.S.C.A. §§ 101, 106, and 38 C.F.R. §§ 3.6 due to INACDUTRA service.  In this regard, the Board notes that both degenerative arthritis and hypertension are diseases.  Therefore, since the Veteran's claims are for disease and not injuries the Board finds that they are not illnesses that the Secretary has determined warrant service connection due to INACDUTRA service.  Id.  Accordingly, the Board finds that service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension is not warranted based on INACDUTRA service.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) and hypertension.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for painful joints, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the back, is denied.

Entitlement to service connection for hypertension is denied.

REMAND

As to the claims of service connection for fatigue and a digestive system disability, the Board remanded these claims in March 2012 to obtain medical opinions as to their nature, etiology, and onset.  

However, as to the fatigue claim, the subsequent March 2012 VA examiner did not provide any opinion as to its nature, etiology, and/or onset.  Therefore, the Board finds that a Remand to obtain this missing medical opinion is required.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Similarly, as to the digestive system disability claim, while the Remand directed the VA examiner provide an opinion as to the nature, etiology, and onset of all the Veteran's documented digestive system disabilities, which included diverticulosis, anal fissures, hemorrhoids, and colitis, the opinion the examiner provided was limited to diverticulosis.  Therefore, the Board finds that a Remand is also required to obtain these missing medical opinions.  Id.

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Provide the Veteran with an appropriate VA examination to ascertain the diagnosis and origins of his fatigue.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a.  Does the Veteran have a disability manifested by fatigue and, if so, what is its diagnosis?

b.  As to all diagnosed disabilities manifested by fatigue, is it at least as likely as not that it is related to or had its onset in service?

c.  If Veteran does not have a disability manifested by fatigue, is it at least as likely as not (50 percent probability or more) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by fatigue as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner should comment on and/or take note of the statements provided by the Veteran, who is a nurse, regarding the symptoms and origins of his disability. 

In providing answers to the above questions, the examiner is advised that he cannot rely solely on the fact that medical records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382   (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

2.  Provide the Veteran with an appropriate VA examination to ascertain the diagnosis and origins of all of his documented digestive system disabilities including diverticulosis, anal fissures, hemorrhoids, and colitis.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a.  What is the diagnosis for each of the Veteran's current digestive system disabilities?

b.  As to each documented digestive system disability, including diverticulosis, anal fissures, hemorrhoids, and colitis, is it at least as likely as not that it is related to or had its onset in service?

c.  If Veteran does not have any post-service digestive system disabilities, is it at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by adverse digestive system symptomatology as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner should comment on and/or take note of the statements provided by the Veteran, who is a nurse, regarding the symptoms and origins of his disabilities; the documented treatment for rectal bleeding, hemorrhoids, colitis, diverticulosis, and anal fissures in the service treatment records; and the November 2012 buddy statement regarding the appellant having in-service digestive system problems.

In providing answers to the above questions, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton, supra.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones, supra.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  Then readjudicate the reaming issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received since the November 2012 supplemental statement of the case and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


